           Case 1:14-cv-00548-RHH Document 139 Filed 12/11/19 Page 1 of 2




            United States Court of Federal Claims
                                           No. 14-548 L
                                    Filed: December 11, 2019

    MARY A. BAKER, et al.,

                 Plaintiffs,


    v.


    UNITED STATES OF AMERICA,


                 Defendant.



                                              ORDER

           Plaintiffs filed joint pleadings in August 2019 (ECF Nos. 135, 136) resolving all
    pending matters in this case.1 We approved the parties’ settlement agreement and
    directed the Clerk of Court to enter Judgment in January 2018, awarding plaintiffs
    compensation in the amount of $169,328.40, plus interest.

           Defendant paid this amount to plaintiffs in February 2018. The court entered
    Final Judgment in August 2018, awarding an additional $349,538.53 in attorney fees
    and litigation expenses pursuant to the Uniform Relocation Assistance and Real
    Property Acquisition Policies Act of 1970, 42 U.S.C. § 4654(c). Plaintiffs appealed the
    Final Judgment, but their appeal was dismissed and the mandate issued in March 2019.

           Plaintiffs then filed joint pleadings in August 2019 regarding resolution of all
    representation issues. The parties and attorneys involved in this case stipulate and agree
    that defendant will make payment according to the Final Judgment (ECF No. 114) in

1
    Plaintiffs filed an unopposed motion (ECF No. 135) resolving all outstanding issues
    regarding representation of plaintiffs in this case and requesting that the court grant their
    motions for substitution of counsel (see ECF Nos. 117, 119, 120, 122, 125, 127, 131).
    This motion has since been resolved.
            Case 1:14-cv-00548-RHH Document 139 Filed 12/11/19 Page 2 of 2



     this case by paying $349,538.53 in attorney fees and litigation expenses to the client
     trust account of Larson O’Brien LLP,2 directed as follows:


                               Citibank, N.A.
                               300 S. Grand Ave., Suite 3130
                               Los Angeles, CA 90071
                               213-239-2067
                               ABA Routing No: 321171184
                               Account No: XXXXXX8680


    Larson O’Brien will notify Lindsay Brinton of Lewis Rice LLC of its receipt of payment
    within twenty-four hours. And Larson O’Brien will issue payment to the Lewis Rice
    plaintiffs within seven days of receiving such payment. Plaintiffs and their counsel agree
    that they have no claim against defendant regarding the court’s judgments in this case as
    a result of defendant making the payment in accordance with the terms of this stipulation.

           The parties’ stipulation regarding final payment of the outstanding judgment is
    APPROVED. Defendant will submit payment to the Judgment Fund as stipulated above.
    Plaintiffs’ motion for a status conference is DENIED as moot.

            IT IS SO ORDERED.
                                                     s/Robert   H. Hodges, Jr.
                                                     Robert H. Hodges, Jr.
                                                     Senior Judge




2
     Counsel for plaintiffs, Mark F. (Thor) Hearne II, filed a notice in October 2019,
     indicating that he was no longer affiliated with Larson O’Brien LLP, but was now with
     True North Law Group, LLC. None of the parties has moved to revise the pleadings’
     request for payment to be made to the client trust account of Larson O’Brien LLP.

                                               -2-
